United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-3585
                                ___________

David Williams,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
Correctional Medical Services; Paul    *
Torrez, CMS Record Administrator;      * [UNPUBLISHED]
Arthur Culpepper, CMS Ombudsman; *
Patricia Kelly, Dr.; Connie Hubbard,   *
A.N.P., Varner Super Max, ADC;         *
Kay Brodnax, Infirmary Manager;        *
Laura McCarty, CMS Grievance           *
Responder, Varner Unit, ADC; Larry     *
Norris, Director, Arkansas Department *
of Correction; Max Mobley, ADC         *
Deputy Director,                       *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: August 17, 2007
                             Filed: August 28, 2007
                              ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.
      Inmate David Williams appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 lawsuit. Having carefully reviewed the
record, we find no basis for overturning the district court’s well-reasoned opinion.
See Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Williams’s motion to
supplement the record.
                       ______________________________




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
                                        -2-